--------------------------------------------------------------------------------


Exhibit 10.2



GUARANTY BANCSHARES, INC.
EMPLOYEE STOCK OWNERSHIP PLAN
WITH 401(K) PROVISIONS


SECTION 1 —PURPOSE

1.1 PURPOSE AND EFFECTIVE DATE. Effective January 1, 1997 (the “Effective Date”)
Guaranty Bancshares, Inc., a Texas corporation (the “Company”), hereby amends
and restates the Guaranty Bancshares, Inc. Employee Stock Ownership Plan With
401(k) Provisions (the “Plan”), established to provide eligible employees with
an opportunity to accumulate capital for their future economic security by
acquiring stock ownership interests in the Company.


  The Plan received a favorable IRS determination letter on August 24, 1993, and
an amendment required as a condition of the determination letter was adopted on
September 1, 1993. The purpose of this amendment and restatement is to maintain
the Plan’s tax exempt status by incorporating those changes to qualification
requirements mandated by the Small Business Job Protection Act of 1996 (“SBJPA”)
and the Taxpayer Relief Act of 1997 (“TRA-97”).


  The Plan is a stock bonus plan which is intended to be qualified under Section
401(a) of the Internal Revenue Code of 1986, as amended (“Code”). It includes
this Plan and the related Trust Agreement. The Plan is intended to be an
employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code and Section 407(d)(6) of the Employee Retirement Income Security Act of
1974 (“ERISA”).


1.2 TRUST AGREEMENT AND PLAN ADMINISTRATION. All contributions made under the
Plan will be held, managed and controlled by the trustee, or successor thereto,
(the “Trustee”) acting under a trust which forms a part of the Plan. The terms
of the trust are set forth in a trust agreement known as the Guaranty
Bancshares, Inc. Employee Stock Ownership Trust (the “Trust”). The authority to
control and manage the operation and administration of the Plan is vested in a
Committee (the “Administrative Committee”) appointed by the Board of Directors
of the Company. The members of the Administrative Committee shall be “named
fiduciaries” as described in Section 402 of the ERISA, with respect to their
authority under the Plan. The Administrative Committee shall be the
administrator of the Plan and shall have rights, duties and obligations of an
“administrator” as that term is defined in section 3(16)(A) of ERISA and section
414(g) of the Code.


1


--------------------------------------------------------------------------------



1.3 NO REVERSION TO EMPLOYERS. No part of the corpus or income of the Trust Fund
shall revert to any Employer or be used for, or diverted to, purposes other than
for the exclusive benefit of Participants and other persons entitled to benefits
under the Plan, except as specifically provided in Article VI of the Trust
Agreement.



SECTION 2 — DEFINITIONS

2.1 ACCOUNTS means the KSOP Stock Account and KSOP Cash Account, representing a
Participant’s total economic interest in the Plan, which are also referred to
collectively as “Accounts” and individually as an “Account”.


2.2 ACCOUNTING DATE means (i) the last day of each Plan Year, (ii) a date
determined in the discretion of the Trustee in a uniform and nondiscriminatory
manner, and (iii) the date of termination or partial termination of the Plan
under Section 16.4.


2.3 ACQUISITION LOAN has the same meaning as an “exempt loan” as described in 26
CFR Section 54.4975-7(b), which is a loan incurred by the Trustee to finance the
acquisition of Company Stock or to refinance a prior Acquisition Loan.


2.4 ADJUSTED COMPENSATION means the total compensation paid or accrued to the
Participant during the Plan Year for services rendered to the Employers as an
employee, including but not limited to wages, salaries, bonuses, overtime pay,
commissions and salary reductions under a section 401(k) or section 125 plan,
but excluding any amounts contributed by an Employer to a Related Defined
Contribution Plan and any non-taxable fringe benefits provided by an Employer.
Adjusted Compensation shall exclude amounts in excess of $160,000. This
limitation shall be adjusted to the amounts prescribed by the Secretary of the
Treasury in accordance with Sections 401(a)(17) and 415(d) of the Code.


2.5 ADMINISTRATIVE COMMITTEE means the individuals appointed by the Board of
Directors of the Company to administer the Plan.


2.6 ANNUAL ADDITIONS has the same meaning as described in Code Section
415(c)(2), which is the sum of the Employer Contributions and Forfeitures
allocable to a Participant’s Accounts for a Plan Year. Annual Additions shall
also include additions to an individual medical account under Code Section
415(l) and to a post retirement medical account under Code Section 419A(d)(2).


2.7 BENEFICIARY means the person or persons designated by a Participant to
receive benefits pursuant to Section 10(c) upon his death.


2.8 CODE means the provisions and regulations of the Internal Revenue Code of
1986, as amended, and all successor laws thereto. Where the Plan refers to a
particular section of the Code, such reference shall also apply to any successor
to that section.


2


--------------------------------------------------------------------------------



2.9 COMPANY STOCK has the same meaning as “employer securities” as described in
Code Section 409(l), which is common stock issued by the Company or any Related
Company having a combination of voting power and dividend rates equal to or in
excess of:


(a) that class of common stock of the Company or a Related Company having the
greatest voting power, and


(b) that class of common stock of the Company or a Related Company having the
greatest dividend rights.


  Non-callable preferred stock shall be treated as Company Stock if such stock
is convertible at any time into stock which meets the requirements of (a) and
(b) next above and if such conversion is at a conversion price which (as of the
date of the acquisition by the Plan) is reasonable.


2.10 DIRECT ROLLOVER means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.


2.11 DISTRIBUTEE means an Employee, former Employee, surviving spouse of an
Employee or former Employee, or spouse or former spouse who is the alternate
payee under a Qualified Domestic Relations Order.


2.12 ELECTIVE CONTRIBUTION means an Employer Contribution made to the Plan at
the election of a Participant, in lieu of cash compensation, including
contributions made pursuant to a salary reduction agreement or some other
deferral mechanism.


2.13 ELECTIVE CONTRIBUTION ACCOUNT means the Account to which is credited a
Participant’s Elective Contributions pursuant to Section 8.2.


2.14 ELIGIBLE RETIREMENT PLAN means a qualified trust described in Section
401(a) of the Code, that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover distribution to the
surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.


2.15 ELIGIBLE ROLLOVER DISTRIBUTION means any distribution of all or a portion
of the balance to the credit of the Distributee, except that an Eligible
Rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint life (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under section 401(a)(9) of the Code;
the portion of any distribution that is not includable in gross income
determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities; and, effective for any distributions after
December 31, 1998, any hardship distribution described in section
401(k)(2)(B)(i)(IV) of the Code.


3


--------------------------------------------------------------------------------



2.16 EMPLOYER CONTRIBUTION means an Elective Contribution, Matching
Contribution, Nonelective Contribution, and Qualified Nonelective Contribution.


2.17 EMPLOYERS AND RELATED COMPANIES means the Company and each Related Company
which, with the Company’s consent, adopts the Plan, which are also referred to
collectively as the “Employers” and individually as the “Employer”.


2.18 ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.


2.19 FINANCED SHARES means shares of Company Stock acquired by the Trustee with
the proceeds of an Acquisition Loan.


2.20 415 COMPENSATION means, effective for Plan Years beginning after December
31, 1997, the same meaning as “compensation” described in 26 CFR Section
1.415-2(d) for any Plan Year, which includes all amounts received or accrued as
compensation for personal services rendered to an Employer or Related Company as
an employee, including, but not limited to, wages, salaries, bonuses,
commissions, fees, Elective Contributions made under this Plan or any other
401(k) arrangement, and salary reduction contributions made to a cafeteria plan,
but excluding other amounts contributed by an Employer or Related Company to a
deferred compensation plan, amounts realized from the exercise of non-qualified
stock options or lapse of restrictions on restricted property, or amounts
realized from the sale, exchange or other dispositions of stock acquired under a
qualified stock option; provided that Compensation accrued during a Plan Year
shall be counted for that Plan Year only, and shall not be included as
Compensation for the subsequent Plan Year in which the amount is paid.


2.21 FAIR MARKET VALUE means the price at which property will exchange hands
between a buyer and seller, neither acting under any compulsion to buy or sell
and both having knowledge of all material facts. If shares of Company Stock are
traded on a national securities exchange, they shall be valued at the price
prevailing on such exchange. If shares of Company Stock are not traded on a
national securities exchange, they shall be valued as of each Accounting Date by
an appraiser meeting the requirements of the regulations promulgated under
Section 170(a)(1) of the Code.


4


--------------------------------------------------------------------------------



2.22 FORFEITURE means the portion of a Participant’s Accounts that is not
distributable to him on his Termination Date by reason of the provisions of
Section 11.1(d) and that is applicable to the payment of Plan expenses pursuant
to Section 18.6, applicable to the payment of future Employer Contributions, or
allocable to other Participants pursuant to Section 8.1.


2.23 FORFEITURE ACCOUNT means the account established pursuant to Section
11.1(c) to hold the portion of a Participant’s Accounts that is not
distributable to him but which is not yet applicable to the payment of Plan
expenses, applicable to the payment of future Employer Contributions, or
allocable to other Participants.


2.24 HIGHLY COMPENSATED EMPLOYEE means, effective for Plan Years beginning after
December 31, 1996, the same meaning as described in Code Section 414(q), which
is any employee who:


(a) during the year or the preceding year; was a 5% owner (as defined in section
416(i) of the Code) of any Employer; or


(b) during the preceding year, (i) received compensation from the Employers in
excess of $80,000, and (ii) if the Employer so elects, is in the group
consisting of the top 20 percent of the employees when ranked on the basis of
compensation paid during such year.


  The definition of a Highly Compensated Employee shall be determined pursuant
to section 414(q) of the Code, any regulations issued thereunder, and any cost
of living adjustments (as issued by the Secretary of Treasury or his delegate)
applicable to the dollar figures specified above.


2.25 HOUR OF SERVICE means, with respect to any employee or Participant, each
hour for which he is paid or entitled to payment for the performance of duties
for the Company or a Related Company or for which back pay, irrespective of
mitigation of damages, has been awarded to the employee or Participant or agreed
to by the Company or a Related Company. Every full-time employee shall be
credited with 8 Hours of Service per day for each day for which he is paid by
the Employer. An employee or Participant shall be credited with 8 Hours of
Service per day (to a maximum of 40 Hours of Service per week) for any period
during which he performs no duties for the Company or Related Company
(irrespective of whether the employment relationship has terminated) by reason
of:


(a) vacation;


(b) holiday;


(c) illness;


(d) incapacity;


(e) layoff;


(f) jury duty


(g) military duty; or


5


--------------------------------------------------------------------------------



(h) leave of absence for which he is directly or indirectly paid or entitled to
payment by the Company or a Related Company;


  provided, however, an employee or Participant shall not be credited with more
than 501 Hours of Service under this subsection for any single continuous period
during which he performs no duties for the Company or a Related Company.
Payments considered for purposes of the foregoing shall include payments
unrelated to the length or the period during which no duties are performed but
shall not include payments made solely as reimbursement for medical related
expenses or solely for the purpose of complying with applicable workmen’s
compensation, unemployment compensation or disability insurance laws. The
provisions of 29 CFR Section 2530.200b-2(b) and (c) are incorporated herein by
reference.


2.26 KSOP CASH ACCOUNTS means the accounts established in the name of
Participants that reflect Employer Contributions made in cash, any cash
dividends on Company Stock, any cash Forfeitures and any income, gains, losses,
appreciation or depreciation attributable thereto.


2.27 KSOP STOCK ACCOUNTS means the accounts established in the name of
Participants that reflect Employer Contributions made in Company Stock, the
allocable share of released Financed Shares, the allocable share of Company
Stock forfeitures and any Company Stock attributable to earnings on such stock.


2.28 LEASED EMPLOYEE means any person (other than an employee of the recipient)
who pursuant to an agreement between the recipient and any other person has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Code Section 414(n)(6)) on a substantially full
time basis for a period of at least one year, and such services are performed
under primary direction or control by the recipient.


2.29 LOAN SUSPENSE ACCOUNT means the bookkeeping account maintained to record
the Plan’s interest in Financed Shares which have not been released from
encumbrance pursuant to 26 CFR Section 54.4975-7(b)(8).


2.30 MATCHING CONTRIBUTION means a contribution to the Plan by the Employer
which matches in whole or in part an Elective Contribution on behalf of a
Participant.


2.31 MATCHING CONTRIBUTION ACCOUNT means the account to which the Company’s
Matching Contributions on behalf of a Participant are credited pursuant to
Section 8.2.


2.32 NET INCOME (OR LOSS) means the increase (or decrease) in the Fair Market
Value of Trust assets (other than Company Stock), interest income, dividends and
other income and gains (or loss) attributable to Plan assets (other then any
dividends on shares of Company Stock allocated to Participants’ Company Stock
Accounts) since the preceding Accounting Date, reduced by any expenses charged
to the Plan for that Plan Year.


6


--------------------------------------------------------------------------------



2.33 NONELECTIVE CONTRIBUTION means an Employer Contribution which is neither an
Elective Contribution, a Matching Contribution, or a Qualified Nonelective
Contribution.


2.34 NONELECTIVE CONTRIBUTION ACCOUNT means the account to which the Company’s
Nonelective Contributions allocated to a Participant are credited pursuant to
Section 8.1.


2.35 NORMAL RETIREMENT AGE means the date on which a Participant attains age 65.


2.36 ONE YEAR BREAK IN SERVICE means a Plan Year during which an employee
terminates employment with the Employer, and each subsequent Plan Year, provided
he has completed less than 501 Hours of Service during such Plan Year.


  An employee or Participant shall be credited with up to 501 Hours of Service
on account of an absence described in paragraphs (a) through (d) of this Section
in the Plan Year in which his absence begins (if such crediting is necessary to
prevent him from incurring a Break in Service in such Plan Year) or, in all
other cases, in the following Plan Year. The periods of absence described in the
next preceding sentence are those on account of:


(a) the pregnancy of the employee or Participant;


(b) the birth of a child of the employee or Participant;


(c) the placement of a child with the employee or Participant in connection with
the adoption of such child by such employee or Participant; and


(d) caring for such child for a period beginning immediately following such
birth or placement.


2.37 PARTICIPANT means any eligible employee who becomes entitled to participate
in the Plan.


2.38 PLAN YEAR means the 12 consecutive month period commencing on each January
1 and ending on the next following December 31.


2.39 QUALIFIED DOMESTIC RELATIONS ORDER has the meaning described in Code
Section 414(p), which is any judgment, decree, or order (including approval of a
property settlement agreement) which:


7


--------------------------------------------------------------------------------



(a) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child or other dependent of a Participant,


(b) is made pursuant to a State domestic relations law (including a community
property law),


(c) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable with respect to the Participant,


(d) clearly specifies the name and last known mailing address, if any, of the
Participant and the name and mailing address of each Alternate Payee covered by
the order, the amount and percentage of the Participant’s benefits to be paid by
the Plan to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, the number of payments or period to which such
order applies and each plan to which such order applies, and


  does not require the Plan to provide (i) any form or type of benefit, or any
option, not otherwise provided under the Plan, (ii) increased benefits, or (iii)
benefits to an Alternate Payee which are required to be paid to another payee
under another order previously determined by the Administrative Committee to be
a Qualified Domestic Relations Order.


2.40 QUALIFIED ELECTION PERIOD has the meaning described in Code Section
401(a)(28)(b)(iv), which is the six-Plan year period beginning with the later of
(a) the first Plan Year in which the Employee first became a Qualified
Participant, or (b) the first Plan Year beginning after December 31, 1986.


2.41 QUALIFIED NON-ELECTIVE CONTRIBUTION means an Employer Contribution which is
neither a Matching Contribution nor an Elective Contribution, is one hundred
percent (100%) vested and nonforfeitable when made, which a participant may not
elect to have paid in cash instead of being contributed to the plan and which
may not be distributed from the plan (except in the case of a hardship
distribution) prior to the termination of employment or death of the
participant, attainment of age 59 ½by the participant or termination of the plan
without establishment of a successor plan.


2.42 QUALIFIED PARTICIPANT has the meaning described in Code Section
401(a)(28)(B)(iii), which is an Employee who has completed at least 10 years of
participation in the Plan since January 1, 1992, the effective date of the
Plan’s restatement as a KSOP, and who has attained age 55.


2.43 RELATED COMPANY means any corporation, trade or business during any period
in which it is, along with the Company, a member of a controlled group of
corporations, a group of trades or businesses under common control, or an
affiliated service group, as described in Sections 414(b),(c), and (m),
respectively, of the Code, and the regulations issued thereunder, and any other
entity required to be aggregated with the Company pursuant to regulations issued
under section 414(o) of the Code.


8


--------------------------------------------------------------------------------



2.44 RELATED DEFINED CONTRIBUTION PLAN means any defined contribution plan (as
defined in Code Section 414(i)) which is maintained by an Employer or a Related
Company.


2.45 REQUIRED BEGINNING DATE means, effective for Plan Years beginning after
December 31, 1996, the meaning described in Code Section 401(a)(9), which is
April 1 of the calendar year following the calendar year in which the
Participant either attains age 70½ or retires from the employment of the
employer, whichever is later. In the case of an employee who is a 5-percent
owner, (as defined in Code Section 416), the Required Beginning Date is April 1
of the calendar year following the calendar year in which the Participant
attains age 70½, even if such 5-percent owner has not retired.


2.46 ROLLOVER CONTRIBUTION has the meaning described in Code Section 402(c),
which is a contribution of an Eligible Rollover Distribution from another plan
made at the election of the Participant to whom the Eligible Rollover
Distribution relates.


2.47 SUSPENSE ACCOUNT means an account to which excess annual additions have
been allocated pursuant to 26 CFR Section 1.415-6(b)(6).


2.48 TERMINATION DATE means the date of a Participant’s separation from service
of an Employer or Related Company.


2.49 TOTAL AND PERMANENT DISABILITY means termination of employment due to a
physical or mental condition that results in a total and permanent disability
that would entitle the Participant to receive social security disability
benefits.


2.50 TRUST AGREEMENT means the written agreement between the Company and the
Trustee, which agreement is a part of this Plan.


2.51 TRUSTEE means, collectively, the trustees of the trust established by the
Trust Agreement attached hereto and forming a part hereof, or any successor
thereto.


2.52 TRUST FUND means the aggregate of all properties held pursuant to the Trust
Agreement.


2.53 YEAR OF SERVICE has the meaning described in Code Section 411(a)(5), which
is, with respect to any employee or Participant, any calendar year during which
he completes at least 1,000 Hours of Service. Notwithstanding the foregoing, for
purposes of Section 11, former employees of First American Bank in Sulphur
Springs who are employed with an Employer as of August 26, 1999 shall be
credited with a Year of Service based upon the employees’ original date of
employment with First American Bank in Sulphur Springs.


9


--------------------------------------------------------------------------------




SECTION 3 — PLAN PARTICIPATION

3.1 ELIGIBILITY FOR PARTICIPATION. Subject to the conditions and limitations of
the Plan, each employee of an Employer hired before January 1, 2001 shall become
a Participant in the Plan as of the January 1 or July 1 coincident with or next
following employment in a position requiring the completion of 1,000 Hours of
Service during a Plan Year.


  The initial eligibility computation period used to determine whether an
Employee is employed in a position requiring at least 1,000 Hours of Service
will be a 12 consecutive month period beginning with his initial date of
service.


  Notwithstanding the above, each salaried employee of an Employer hired on or
after January 1, 2001 shall become a Participant eligible to make Elective
Contributions on the first day of the month coincident with or next following
the date of hire. Each such salaried employee shall become a Participant
eligible to receive allocations of Nonelective Contributions, Matching
Contributions, and Forfeitures on the January 1 or July 1 coincident with
completion of six (6) consecutive months of service in which the employee is
credited with five hundred (500) Hours of Service. Employees hired on or after
January 1, 2001 that are compensated on an hourly basis shall not be eligible to
participate in the Plan.


  A Leased Employee shall be considered eligible for participation upon
satisfaction of these requirements, unless (i) such Leased Employee is covered
by a money purchase pension plan providing: (1) a nonintegrated employer
contribution rate of at least 10 percent of compensation, as defined in Code
Section 415(c)(3), but including amounts contributed pursuant to a salary
reduction agreement which are excludable from gross income under Code Sections
125, 402(e)(3), 402(h)(1)(B), or 403(b), (2) immediate participation, and (3)
full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20 percent of the Employer’s nonhighly compensated work force.


3.2 PARTICIPATION AFTER REEMPLOYMENT.


(a) General Rule. An employee who has met the eligibility requirements set forth
in paragraph 3.1 shall not be required to again meet those requirements as a
condition of eligibility following a termination of employment, and such an
employee shall become a Participant in the Plan on the date of his reemployment.


10


--------------------------------------------------------------------------------



(b) Exception. Notwithstanding the foregoing, if an employee or Participant does
not have a nonforfeitable right under the Plan to any portion of the aggregate
balance of his KSOP Accounts and the number of his consecutive One Year Breaks
in Service equals or exceeds five (5), then, his number of Years of Service, if
any, completed prior to such a period of Breaks in Service shall be disregarded
and he shall be considered as a new employee.


(c) Exception. Notwithstanding the foregoing, a Participant who terminates
employment and is reemployed on an hourly basis shall not be eligible to
recommence participation.


3.4 PARTICIPATION NOT GUARANTEE OF EMPLOYMENT. Participation in the Plan does
not constitute a guarantee or contract of employment and will not give any
employee the right to be retained in the employ of the Employers or Related
Companies nor any right or claim to benefit under the terms of the Plan unless
such right or claim has specifically accrued under the terms of the Plan.


3.5 RESTRICTED PARTICIPATION. Subject to the terms and conditions of the Plan,
during the period between the Participant’s Termination Date and the
distribution of his entire KSOP Account balances, the Participant or, in the
event of the Participant’s death, the Beneficiary will be considered and treated
as a Participant for all purposes of the Plan, except as follows:


(a) the Participant will not share in Employer Contributions and Forfeitures;
and


(b) the Beneficiary of a deceased Participant cannot designate a Beneficiary
under Section 10(c).



SECTION 4 — PLAN CONTRIBUTIONS

4.1 ANNUAL EMPLOYER NONELECTIVE CONTRIBUTIONS. For each Plan Year, each Employer
shall make Nonelective Contributions in the form of cash or shares of Company
Stock, or both, in such amounts as may be determined by the Board of Directors
in its discretion with respect to that Employer, which amounts shall be
delivered to the Trustee. Nonelective Contributions shall be paid in cash in
such amounts and at such times as may be needed to provide the Trustee with cash
sufficient to pay any currently maturing obligations under an Acquisition Loan.
In no event will an Employer’s Contribution for any Plan Year exceed the lesser
of :


(a) the maximum amount deductible by that Employer as an expense for Federal
income tax purposes; or


11


--------------------------------------------------------------------------------



(b) the maximum amount which, together with the amounts released from a Loan
Suspense Account pursuant to Section 4.2 or a Suspense Account pursuant to
Section 8.4 for that Plan Year, can be credited for that year in accordance with
the contribution limitation provisions of Section 8.4.


  An Employer’s Nonelective Contribution under this Section 4.1 for any Plan
Year will be due on the last day of the Plan Year and, if not paid by the end of
that year, shall be payable to the Trustee as soon thereafter as practicable,
but not later than the time prescribed for filing the Employer’s Federal income
tax return for that Plan Year, including any extensions of time, without
interest.


4.2 ACQUISITION LOANS. The Trustee may incur Acquisition Loans from time to time
to finance the acquisition of Company Stock for the Trust or to repay a prior
Acquisition Loan. An Acquisition Loan shall be for a specific term, shall bear a
reasonable rate of interest, and shall not be payable on demand except in the
event of default. An Acquisition Loan may be secured by a collateral pledge of
the Financed Shares so acquired and any other Plan assets which are permissible
security under the provisions of 26 CFR Section 54.4975-7(b). No other assets of
the Plan or Trust may be pledged as collateral for an Acquisition Loan, and no
lender shall have any recourse against any other Trust assets.


  The Financed Shares shall initially be credited to a Loan Suspense Account and
allocated to Participants’ KSOP Stock Accounts only as payments of principal and
interest on the Acquisition Loan are made by the Trustees. Payments of principal
and interest on any Acquisition Loan shall be made by the Trustee only from
Employer Nonelective and Matching Contributions paid in cash to enable the
Trustee to repay such loan, from Elective Contributions of Participants who so
direct, from earnings attributable to such contributions, and any cash dividends
received by the Trustee on Financed Shares acquired with the proceeds of the
Acquisition Loan (including such contributions, earnings and dividends received
during or prior to the year of repayment less such payments in prior years),
whether or not allocated. The number of Financed Shares to be released from the
Loan Suspense Account shall be determined in the following manner:


(a) Priority Allocation. First, there shall be released a number of shares with
an aggregate cost basis equal to the Elective Contributions, if any, of
Participants who have so directed the application of such contributions to
payments of principal on the Acquisition Loan.


(b) Principal and Interest Method. Next, there shall be released a number of
shares based upon the ratio that the payments of principal and interest on the
Acquisition Loan for that Plan Year bears to the total remaining payments of
principal and interest projected on the Acquisition Loan over the duration of
the Acquisition Loan repayment period, subject to the provisions of Section 8.4.
The number of future payments under the Acquisition Loan must be definitely
ascertainable and must be determined without taking into account any possible
extensions or renewal periods. If the interest rate under the Acquisition Loan
is variable, the interest to be paid in future years must be computed by using
the interest rate applicable as of the end of the Plan Year.


12


--------------------------------------------------------------------------------



(c) Principal Only Method. Alternatively, in the same manner as described in (b)
above, except that such number shall be based solely on the amount of principal
paid for the Plan Year in relation to the sum of such amount plus the principal
to be paid for all future years; and provided that:


(1) the Acquisition Loan must provide for annual payments of principal and
interest at a cumulative rate that is not less rapid at any time than level
annual payments of such amounts for 10 years;


(2) interest in any payment is disregarded only to the extent that it would be
determined to be interest under standard loan amortization tables; and


(3) the alternative described in this subsection (b) is not applicable from the
time that, by reason of a renewal, extension or financing, the sum of the
expired duration of the Acquisition Loan, the renewal period, the extension
period, and the duration of a new Acquisition Loan exceeds 10 years.



SECTION 5 — ELECTIVE CONTRIBUTIONS

5.1 IN GENERAL. A Participant may authorize his Employer to contribute to the
Trust on his behalf Elective Contributions. Such Elective Contributions shall be
stated as either a dollar amount or a whole percentage, and shall not be more
than 15%, of the Participant’s Adjusted Compensation. The total amount of
Elective Contributions for any Plan Year shall not exceed $7,000, multiplied by
any cost of living adjustment factor prescribed by the Secretary of the Treasury
under Section 415(d) of the Code. Any Elective Contribution in excess of the
aforementioned limitation, plus any income allocable thereto, shall be returned
to the Participant no later than the first April 15th following the close of the
tax year in which such contributions were made. The Elective Contribution shall
be paid by the Employer to the Trustee no later than the 15th business day of
the month following the month in which the Contributions are received by the
Employer.


  Each Participant electing to have his Employer contribute Elective
Contributions on his behalf during the plan year shall file a written notice
with the Administrative Committee at least thirty (30) days prior to the January
1st or July 1st that he intends such election to take effect. This requirement
shall be waived on adoption of the plan and each Participant shall be given a
reasonable time to elect Elective Contributions. Such written notice shall
contain an election of the percentage of his Adjusted Compensation to be
contributed and authorization for his Employer to reduce his compensation by
such amount. Elective Contributions may be suspended at any time by giving prior
written notice. After suspension, the Participant shall not be eligible for
further Elective Contributions until the beginning of the next Plan Year. A
Participant may change the percentage of his Elective Contributions only as of
the January 1st or July 1st of any Plan year, but upon not less than thirty (30)
days prior written notice. A Participant shall be fully vested at all times in
the portion of his Account from Elective Contributions.


13


--------------------------------------------------------------------------------



5.2 ADP LIMIT. For any Plan Year, the Administrative Committee shall have the
right to limit or reduce the Elective Contributions of Participants who are
Highly Compensated Employees in order to insure that the actual deferral
percentage limitation under Code Section 401(k)(3) (hereinafter “ADP Limit”) is
not exceeded. Furthermore, in accordance with 26 CFR Section 1.401(k)-1(f), the
Employer may make additional Qualified Nonelective Contributions and/or Matching
Contributions or may distribute or recharacterize such contributions made during
the Plan year in order to provide that the ADP Limit is not exceeded. The ADP
Limit is equal to the greater of Limit 1 or Limit 2:


Limit 1: The average Actual Deferral Percentage for the Plan Year of
Participants who are Highly Compensated Employees may not exceed one hundred
twenty-five percent (125%) of the Actual Deferral Percentage for the previous
Plan Year of all other Participants; or


Limit 2: The Actual Deferral Percentage for the Plan Year of Participants who
are Highly Compensated may not exceed the lesser of:


(a) The Actual Deferral Percentage for the previous Plan Year of all other
Participants, plus two percent (2%), or


(b) The Actual Deferral Percentage for the previous Plan Year of all other
Participants, multiplied by two hundred percent (200%).


  The Actual Deferral Percentage (“ADP”) with respect to any specific group of
Participants for a Plan Year shall mean the average of the ratios (calculated
separately for each Participant in such group) of (A) the amount of Elective
Contributions paid into the Trust Fund on behalf of each Participant for such
Plan Year to (B) the Participant’s Adjusted Compensation for such Plan Year(such
ratio hereinafter referred to as “ADR”). In the case of a Participant who is a
Highly Compensated Employee who is eligible to have Elective Contributions paid
in to a Trust Fund to his account under two or more plans maintained by the
Employer, the ADP shall be determined as if all such Elective Contributions were
made under a single arrangement.


14


--------------------------------------------------------------------------------



  For purposes of determining the ADP, the Plan will take into account the ADR
of all eligible employees. An eligible employee is any employee who is directly
eligible to make a cash or deferred election under the plan for all or a portion
of a Plan Year, and includes: an employee who would be a Plan participant but
for the failure to make required contributions; an employee whose eligibility to
make Elective Contributions has been suspended because of an election (other
than certain one-time elections) not to participate, a take a hardship
distribution, or to obtain a participant loan; and an employee who cannot defer
because of the Section 415 limits on Annual Additions. In the case of an
eligible employee who makes no Elective Contributions, the ADR that is to be
included in determining the ADP is zero.


  For purposes of determining whether a plan satisfies the ADP Limit, all
Elective Contributions that are made under two or more plans that are aggregated
for purposes of Sections 401(a)(4) or 410(b) (other than Section
410(b)(2)(A)(ii)) are to be treated as made under a single plan. If two or more
plans are permissively aggregated for purposes of Section 401(k), the aggregated
plans must also satisfy Sections 401(a)(4) and 410(b) as though they were a
single plan.


  Qualified Nonelective Contributions and Matching Contributions may be treated
as Elective Contributions for purposes of the ADP Limit only if such
contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Contributions. Qualified Nonelective
Contributions which may be treated as Elective Contributions must satisfy these
requirements without regard to whether they are actually taken into account as
Elective Contributions. Qualified Nonelective Contributions and/or Matching
Contributions may be treated as Elective Contributions only if the conditions
described in 26 CFR Section 1.401(k)-1(b)(5) are satisfied.


  5.3 REMEDIES FOR CONTRIBUTIONS IN EXCESS OF ADP LIMIT. In the event the ADP
Limit is exceeded, the amount of excess contributions for a Highly Compensated
Participant shall be either recharacterized or distributed pursuant to 26 CFR
Section 1.401(k)-1(f)(2), and will be determined in the following manner. First,
the ADR of the Highly Compensated Employee with the highest ADR will be reduced
to the extent necessary to satisfy the ADP Limit or to cause such Participant’s
ADR to equal the ADR of the Highly Compensated Employee with the next highest
ADR. Second, this process is repeated until the ADP Limit is satisfied. For each
such Highly Compensated Employee whose ADR is reduced, the amount of such
Participant’s excess contributions is equal to the Participant’s total Qualified
Nonelective and Elective Contributions (determined prior to the application of
this paragraph) minus the amount determined by multiplying the Participant’s ADR
(determined after application of this paragraph) by such Participant’s
Compensation.


15


--------------------------------------------------------------------------------



  The amount of a Participant’s excess contributions that is actually
distributed must be determined on the basis of the leveling method required by
Code Section 401(k)(8)(C), as amended by the Small Business Job Protection Act
of 1996. This leveling method requires that the distribution of excess
contributions must be made on the basis of the dollar amount of the contribution
made by each Highly Compensated employee, rather than such Participant’s ADR.


  The amount of a Participant’s excess contributions distributed or
recharacterized pursuant to 26 CFR Section 1.401(k)-1(f) shall be reduced by any
excess deferrals previously distributed or recharacterized during such Plan
Year. The distribution or recharacterization of any excess contribution is to be
made prior to the two and one-half month period following the end of the plan
Year in which such excess contributions were made. Any recharacterized excess
contributions will remain subject to Plan provisions applicable to Elective
contributions.


  The distribution or recharacterization of excess contributions will include
the income allocable thereto from the date such excess contributions were made
until the date of the distribution or recharacterization. The income for the
Plan Year allocable to Elective contributions will be multiplied by a fraction.
The numerator of the fraction is the excess contributions for the Participant
for the Plan Year. The denominator is the sum of (1) the total account balance
of the Participant attributable to Elective contributions and amounts treated as
Elective contributions as of the beginning of the Plan Year, plus (2) the
Participant’s Elective contributions and amounts treated as Elective
contributions for the Plan Year.


  Excess contributions will not be recharacterized with respect to a Highly
Compensated Employee to the extent that the recharacterized amounts exceed the
maximum amount of employee contributions (determined prior to applying Section
401(m)(2)(A) of the Code) that the employee is permitted to make under the Plan
in the absence of recharacterization.


5.4 INVESTMENT DIRECTION OF ELECTIVE CONTRIBUTIONS. Each Participant shall
direct the Trustee concerning the investment of the Participant’s Elective
Contributions, subject to the following conditions:


  (a) A broad range of investments shall be offered to the Participants from
which they can select and direct the Trustee to invest in for their Elective
Contribution Accounts, including Company Stock; and


  (b) With respect to any Elective Contributions directed to the payment of
principal on an Acquisition Loan, the Participant specifically acknowledges in
his written investment direction election the priority allocation provided in
Section 4.2(a).


16


--------------------------------------------------------------------------------



  (c) The Administrative Committee shall adopt such rules and procedures as it
deems advisable with respect to all matters relating to the selection and use of
the investments, provided that all Participants are treated uniformly.



SECTION 6 — MATCHING CONTRIBUTIONS

6.1 IN GENERAL. For each Plan Year, the Employer shall contribute to the Trust
Matching Contributions in such amount as may be determined in the discretion of
the Board of Directors. In no event shall a Matching Contribution exceed one
hundred percent (100%) of a Participant’s Elective Contributions or four percent
(4%) of a Participant’s Adjusted Compensation.


6.2 ACP LIMIT. For any Plan Year, the Administrative Committee shall have the
right to limit or reduce the Matching Contributions allocable to the
Participants who are Highly Compensated Employees in order to insure that the
Actual Contribution Percentage Limit under Code Section 401(m) (hereinafter “ACP
Limit”) is not exceeded. The ACP Limit is equal to the greater of the Limit 1 or
Limit 2:


Limit 1: The Actual Contribution Percentage for the Plan Year of the Highly
Compensated Employees may not exceed one hundred twenty-five percent (125%) of
the Actual Contribution Percentage for the previous Plan Year of all other
Participants; or


Limit 2: The Actual Contribution Percentage for the Plan Year of the Highly
Compensated Participants may not exceed the lesser of:


(a) The Actual Contribution Percentage for the previous Plan Year of all other
Participants, plus two percent (2%), or


(b) The Actual Contribution Percentage for the previous Plan Year of all other
Participants, multiplied by two hundred percent (200%).


  Actual Contribution Percentage (“ACP”) with respect to any specific group of
Participants for a Plan Year shall mean the average of the ratios (calculated
separately for each Participant in such group) of (A) the amount of Matching
Contributions paid into the Trust Fund on behalf of each Participant for such
Plan Year to (B) the Participant’s Adjusted Compensation for such Plan Year
(such ratio hereinafter referred to as “ACR”). A Participant’s Matching
Contributions are to be taken into account if they are paid to the Trust during
the Plan Year or are paid to an agent of the Plan and are transmitted to the
Trust within a reasonable period after the end of the Plan Year. In the case of
a Participant who has no Matching Contributions, the ACP is considered to be
zero. In the case of a Highly Compensated Employee who is eligible to have
Matching Contributions paid in to a trust fund to his account under two or more
plans maintained by the Employer, the ACP shall be determined as if all such
Matching Contributions were made under a single arrangement.


17


--------------------------------------------------------------------------------



  For purposes of determining whether a plan satisfies the ACP Limit, all
Matching Contributions that are made under two or more plans that are aggregated
for purposes of Sections 401(a)(4) or 410(b) (other than Section
410(b)(2)(A)(ii)) are to be treated as made under a single plan. If two or more
plans are permissively aggregated for purposes of Section 401(k), the aggregated
plans must also satisfy Sections 401(a)(4) and 410(b) as though they were a
single plan.


6.3 REMEDIES FOR CONTRIBUTIONS IN EXCESS OF ACP LIMIT. In the event the ACP
Limit is exceeded, the amount of excess aggregate contributions for a Highly
Compensated Employee shall be distributed pursuant to 26 CFR Section
1.401(m)-1(e) and will be determined in the following manner. First, The amount
of excess aggregate contributions for a plan year shall be determined only after
first determining the excess contributions that are treated as employee
contributions due to recharacterization. Second, the ACR of the Highly
Compensated Employee with the highest ACR will be reduced to the extent
necessary to satisfy the ACP Limit or to cause such Participant’s ACR to equal
the ACR of the Highly Compensated Participant with the next highest ACR.
Finally, this process is repeated until the ACP Limit is satisfied. For each
such Highly Compensated Employee whose ACR is reduced, the amount of such
Participant’s excess aggregate contributions is equal to the Participant’s total
Matching Contributions (determined prior to the application of this paragraph)
minus the amount determined by multiplying the Participant’s ACR (determined
after application of this paragraph) by such Participant’s Adjusted
Compensation.


  The amount of a Participant’s excess aggregate contributions that is actually
distributed must be determined on the basis of the leveling method required by
Code Section 401(m)(6)(C), as amended by the Small Business Job Protection Act
of 1996. This leveling method requires that the distribution of excess aggregate
contributions must be made on the basis of the dollar amount of the contribution
allocable to each Highly Compensated Employee, rather than such Participant’s
ACR.


  The distribution of excess aggregate contributions will include the income
allocable thereto for the Plan Year from the date excess contributions were made
until the date of the distribution. The income for the Plan Year allocable to
Matching Contributions will be multiplied by a fraction. The numerator of the
fraction is the excess aggregate contributions for the employee for the Plan
Year. The denominator is the sum of (1) the total account balance of the
employee attributable to Matching Contributions and amounts treated as Matching
Contributions as of the beginning of the Plan Year, plus (2) the employee’s
Matching Contributions and amounts treated as Matching Contributions for the
Plan Year.


18


--------------------------------------------------------------------------------



  The amount of a Participant’s excess aggregate contributions distributed shall
be reduced by any excess aggregate contributions previously distributed during
such Plan Year. The distribution of any excess aggregate contribution is to be
made prior to the two and one-half month period following the end of the plan
Year in which such excess aggregate contributions were made.


  For any Plan Year, the application of the ADP Limit and ACP Limit pursuant to
Sections 5.2 and 6.2 of the Plan, respectively, shall be made in accordance with
the multiple use limitations under 26 CFR Section 1.401(m)-2. If multiple use of
the alternative limitation occurs, it must be corrected by reducing the ADP of
all Highly Compensated Employees, regardless of whether they are eligible under
both the arrangement subject to Section 401(k) and a plan subject to Section
401(m).


  To the extent Matching Contributions are used, pursuant to Section 5.2, to
compute the ADP Limit, they will not be used to compute the ACP Limit. At the
election of the Employer, Employer contributions (to the extent not utilized to
compute the ADP Limit) may be used in the computation of the ACP Limit.


  Qualified Nonelective Contributions and Elective Contributions may be treated
as Matching Contributions for purposes of the ACP Limit only if the conditions
described in 26 CFR Section 1.401(m)-1(b)(5) are satisfied.



SECTION 7 — ROLLOVER CONTRIBUTIONS

(a) With the Employer’s consent, a Rollover Contribution may be made by or for
an Employee if any of the following conditions are met:


(1) The Contribution is a rollover contribution which the Code permits to be
transferred to a plan that meets the requirements of Section 401(a) of the Code;
and


(2) The Contribution is made within 60 days after the Employee receives or would
be entitled to receive the distribution; and


(3) The employee furnishes evidence satisfactory to the Administrative Committee
that the proposed transfer is in fact a rollover contribution which meets
conditions (1) and (2) above.


  OR


19


--------------------------------------------------------------------------------



(4) The contribution is made pursuant to Plan Section 11.9 diversification
requirements.


  The Rollover Contribution may be made by the Employee or may be made with his
consent by the named fiduciary of another plan. The Contribution will be made
according to procedures set up by the Administrative Committee.


(b) If the Employee is not a Participant at the time the Rollover Contribution
is made, he will be deemed to be a Participant only for the purposes of
investment and distribution of the Rollover Contribution. No Employer
Contribution will be made for him and he may not make Participant Contributions,
until the time he meets all of the requirements to become a Participant.


(c) Any Rollover contribution made by or for an Employee is credited to his
Account when made and is at all times fully vested and nonforfeitable.


(d) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under Code Section 401(a)(31), a
Distributee may elect, at the time and in the manner prescribed by the
Administrative Committee, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover.



SECTION 8 — PLAN ACCOUNTING

8.1 ALLOCATION AND CREDITING OF NONELECTIVE CONTRIBUTIONS AND FORFEITURES.


(a) In General. As of the Accounting Date, the following amounts shall be
allocated to the accounts of Participants described in Section 8.1(b), in the
manner described in Section 8.1(c):


(1) Nonelective Contributions for the Plan Year, less the portion thereof used
to pay principal and interest on an Acquisition Loan;


(2) Forfeitures arising pursuant to Section 11.1(c) during the Plan Year that
are not applied to the payment of Plan expenses or to the payment of future
Employer Contributions; and


(3) Shares of Company Stock released from a Loan Suspense Account for the Plan
Year.


(b) Conditions on Allocation of Nonelective Contributions, Forfeitures and Stock
Release. The amounts described in Section 8.1(a) shall be allocated to the
accounts of the following Participants:


20


--------------------------------------------------------------------------------



(1) Participants who complete 1000 Hours of Service during the Plan Year and who
are employed by the Employer on the Accounting Date, and


(2) Participants who attain Normal Retirement Age, suffer a Total and Permanent
Disability or die while in the employ of the Employer during the Plan Year.


(c) Allocation formula. The amounts described in Section 8.1(a) shall be
allocated to the Accounts of Participants described in Sections 8.1(b) in the
ratio that each such Participant’s Adjusted Compensation for the Plan Year bears
to the total of all such Participants’ Adjusted Compensation for the Plan Year.


8.2 ALLOCATION OF ELECTIVE AND MATCHING CONTRIBUTIONS


(a) Elective Contributions. The Elective Contributions by the Employer on behalf
of an electing Participant shall be allocated to the Elective Contribution
Account of such electing Participant as of each Accounting Date of the Plan Year
for which the Elective Contribution pertains.


(b) Matching Contributions. The Matching Contributions by the Employer on behalf
of a Participant making Elective Contributions shall be allocated to the
Matching Contribution Account in an amount equal to that contributed for each
Participant under Section 6.1.


(c) Conditions on Allocation of Matching Contribution. The amounts described in
Section 8.2(b) shall be allocated to the accounts of the Participants making
Elective Contributions regardless of their Hours of Service or whether they
terminate prior to the Accounting Date.


8.3 KSOP STOCK ACCOUNTS, KSOP CASH ACCOUNTS, AND RESTRICTIONS ON ALLOCATIONS.


(a) KSOP Stock Accounts and KSOP Cash Accounts. Employer Contributions made in
the form of shares of Company Stock, the number of shares of Company stock
purchased with cash Employer Contributions, Forfeitures from other Participants’
KSOP Stock Accounts, and shares of Company Stock released from a Loan Suspense
Account shall be allocated to Participants’ KSOP Stock Accounts. All other
Employer contributions and Forfeitures shall be allocated to Participants’ KSOP
Cash Accounts.


(b) Restrictions on allocation. Notwithstanding any provision in this Plan to
the contrary, if shares of Company Stock are sold to the Plan by a shareholder
in a transaction for which special tax treatment is elected by such shareholder
(or his representative) pursuant to section 1042 of the Code, no assets
attributable to such Company Stock may be allocated to the KSOP Accounts of:


(1) any person who owns (after application of section 318(a) of the Code) more
than 25 percent in value of the outstanding securities of the Employers; and


21


--------------------------------------------------------------------------------



(2) the shareholder, and any person who is related to such shareholder (within
the meaning of section 267(b) of the Code, but excluding lineal descendants of
such shareholder as long as no more than 5% of the aggregate amount of all
Company Stock sold by such shareholder in a transaction to which section 1042 of
the Code applies is allocated to lineal descendants of such shareholder) during
the Nonallocation Period (as defined below).


  Further, no allocation of Employer Contributions may be made to the Accounts
of such persons unless additional allocations are made to other Participants, in
accordance with the provisions of sections 401(a) and 410 of the Code. The
phrase “Nonallocation Period” means the period beginning on the date of sale and
ending on the later of ten years after the date of sale or the date of the
allocation attributable to the final payment on the Acquisition Loan incurred
with respect to the sale.


8.4 LIMITATION ON ALLOCATIONS TO PARTICIPANTS.


(a) In General. Notwithstanding any other provision of the Plan, the Annual
Additions credited to a Participant’s Accounts under this Plan and any Related
Defined Contribution Plan for any Plan Year shall not exceed an amount equal to
the lesser of:


(1) $30,000, as adjusted for the cost of living under Code Section 415(d); or


(2) 25 percent of the 415 Compensation paid to the Participant in that Plan
Year.


  In the event a Participant herein is also a Participant at any time in a
Related Defined Contribution Plan, the sum of Annual Additions under all such
plans credited to a Participant’s accounts in any Plan Year shall not exceed the
limitations described in (1) or (2), above, but such limitations shall first be
applied to reduce the Annual Additions under the Related Defined Contribution
Plan before being applied to reduce the Annual Additions under this Plan. If,
during any Plan Year, no more than one-third of the Employer Contributions which
are deductible under section 404(a)(9) of the Code are allocated to the Accounts
of Highly Compensated Employees during the Plan Year, then any Employer
Contributions which are applied by the Trustee to pay interest on an Acquisition
Loan, and any Financed Shares which are allocated as Forfeitures shall not be
included in computing Annual Additions.


22


--------------------------------------------------------------------------------



(b) 415 Suspense Account. Prior to the allocation of the Employer Contributions
for any Plan Year, the Administrative Committee shall determine whether the
amount to be allocated would cause the limitation described in Section 8.4(a)
herein to be exceeded by any Participant. In the event that the limitation is
exceeded for any Participant due to the allocation of a Forfeiture or a
reasonable error in the estimation of a Participant’s Adjusted Compensation or
415 Compensation, the excess shall be maintained in a Suspense Account and shall
be allocated in the subsequent Plan Year as if such amounts were an additional
contribution to the appropriate Account. No contributions which would be
included in the next limitation year’s Annual Addition for such Participant may
be made before the total Suspense Account has been reallocated.


(c) Return of Elective Contributions. In addition to the remedy described in
Section 8.4(b) herein, the Administrative Committee may distribute to affected
Participants their Elective Contributions and the gains attributable thereto, to
the extent necessary to reduce the excess Annual Additions to a level that
complies with the limitation described in Section 8.4(a).


(d) Combined Plan Limits. If an Employer maintains, or has ever maintained, one
or more defined benefit plans covering an Employee who is also a Participant in
this Plan, the sum of the Defined Contribution Plan Fraction and the Defined
Benefit Plan Fraction cannot exceed 1.0 for any Plan Year prior to January 1,
2000.


  (1) For purposes of this Section 8.4(d), the terms used herein shall have the
following meaning:


  “Defined Contribution Plan Fraction” means for any Plan Year:


       (i) the sum of the Annual Additions to the Participant’s account under
this Plan and his accounts under any Related Plan and welfare plans as of the
close of the Plan Year,


       divided by:


       (ii) the sum of the lesser of the following amounts determined for the
Plan Year and for each prior Year of his Service for an Employer:


       (A) the product of 1.25, multiplied by the dollar limitation in effect
under Section 415(c)(1)(A) of the Code for the Plan Year (determined without
regard to Section 415(c)(6) of the Code), or


23


--------------------------------------------------------------------------------



       (B) the product of 1.4, multiplied by an amount equal to 25% of the
Participant’s Annual Compensation for the Plan Year.


  “Defined Benefit Plan Fraction” means for any Limitation Year:


       (i) the projected Annual Benefit of the Participant under the defined
benefit plans maintained by an Employer determined as of the close of the Plan
Year,


       divided by:


       (ii) the lesser of:


       (A) the product of 1.25, multiplied by the dollar limitation in effect
under Section 415(b)(1)(A) of the Code for the Plan Year, or


       (B) the product of 1.4, multiplied by 100% of the Participant’s Average
Compensation.


  “Average Compensation” means the average Adjusted Compensation during a
Participant’s high three years of service, which period is the three consecutive
calendar years (or, the actual number of consecutive years of employment for
those Employees who are employed for less than three consecutive years with an
Employer) during which the Employee had the greatest aggregate Adjusted
Compensation from the Employer, including any adjustments under Section 415(d)
of the Code.


  “Annual Benefit” means a benefit payable annually in the form of a straight
life annuity (with no ancillary benefits) under a plan to which Employees do not
contribute and under which no Rollover Contributions are made.


  (2) If the sum of the Defined Contribution Plan Fraction and the Defined
Benefit Plan Fraction exceeds 1.0, the sum of the fractions will be reduced to
1.0 as follows:


       (i) voluntary nondeductible Employee contributions made by a Participant
to the defined benefit plan which constitute an Annual Addition to a defined
contribution plan, to the extent they would reduce the sum of the fractions to
1.0, will be returned to the Participant;


       (ii) if additional reductions are required for the sum of the fractions
to equal 1.0, voluntary nondeductible Employee contributions made by a
Participant to this Plan which constitute an Annual Addition to this Plan, to
the extent they would reduce the sum of the fractions to 1.0, will be returned
to the Participant;


24


--------------------------------------------------------------------------------



       (iii) if additional reductions are required for the sum of the fractions
to equal 1.0, the Annual Benefit of a Participant under the defined benefit plan
will be reduced (but not below zero and not below the amount of the
Participant’s accrued benefit to date) to the extent necessary to prevent the
sum of the fractions, computed as of the close of the Limitation Year from
exceeding 1.0; and


       (iv) if additional reductions are required for the sum of the fractions
to equal 1.0, the reductions will then be made to the Annual Additions of this
Plan.


8.5 ADJUSTMENT OF KSOP STOCK ACCOUNTS. As of each Accounting Date, the Trustee
shall:


(a) First, charge to the KSOP Stock Account of each Participant all
distributions and payments made to him, or on his account, since the last
preceding Accounting Date that have not been charged previously;


(b) Next, credit to each Participant’s KSOP Stock Account the shares of Company
Stock, if any, that have been purchased with amounts from his KSOP Cash Account
since the last preceding Accounting Date,


(c) Next, charge each Participant’s KSOP Stock Account with the shares of
Company Stock, if any, that have been sold since the last preceding Accounting
Date;


(d) Next, allocate and credit to each Participant’s KSOP Stock Account the
shares of Company Stock (representing Employer Contributions made in Company
Stock) and Company Stock Forfeitures that are to be allocated and credited as of
that date in accordance with the provisions of Section
8.1(c).


(e) Next, credit or charge, as the case may be, the appreciation or depreciation
in the Fair Market Value of Company Stock allocated to the Participant’s KSOP
Stock Account.


8.6 ADJUSTMENT OF KSOP CASH ACCOUNTS. As of each Accounting Date, the Trustee
shall:


(a) First, charge each Participant’s KSOP Cash Account with all distributions or
payments made to him, or on his account, since the last preceding Accounting
Date that have not been charged previously;


25


--------------------------------------------------------------------------------



(b) Next, charge each Participant’s KSOP Cash Account with any amounts applied
to purchase Company Stock;


(c) Next, credit each Participant’s KSOP Cash Account with any cash, if any,
received from the sale of Company Stock from the Participant’s KSOP Stock
Account since the last preceding Accounting Date;


(d) Next, allocate and credit to each Participant’s KSOP Cash Account the
Employer Contributions made in cash and cash Forfeitures that are allocated and
credited as of that date in accordance with Section 8.1(d).


(e) Next, allocate to each Participant’s KSOP Cash Account the Net Income (or
Loss) of the Plan, determined as of the Accounting Date, in the ratio in which
the balance of such KSOP Cash Account on the previous Accounting Date (reduced
by the amount of any distribution from such Account and increased by Matching
Contributions made during the first half of the Plan Year and ½of Elective
Contributions made during the Plan Year) bears to the total of the KSOP Cash
Account balances for all Participants as of that date.


8.7 DIVIDENDS. Any stock dividends received on Company Stock shall be credited
to the Account to which such Company stock was allocated. Cash dividends paid on
shares of Company Stock held by the Trustee shall be disposed of as follows:


(a) Dividends paid on shares which have not been released from a Loan Suspense
Account shall be used to make payment on Acquisition Loans the proceeds of which
were used to acquire the shares with respect to which the dividends are paid.
Any such dividends which are not so used shall be separately allocated to the
KSOP Cash Accounts of all Participants and Beneficiaries as Net Income in
accordance with Section 8.6(e). In the discretion of the Administrative
Committee, such dividends may be distributed in cash to Participants and
Beneficiaries within 90 days after the close of the Plan Year in which paid to
the extent of their respective nonforfeitable percentages determined as of the
close of the Plan Year.


(b) Dividends paid on shares allocated to Participants’ Company Stock Accounts
shall be allocated thereto. In the discretion of the Administrative Committee,
such dividends may be distributed in cash to Participants and Beneficiaries
within 90 days after the close of the Plan Year in which paid to the extent of
their respective nonforfeitable percentages determined as of the close of the
Plan Year.


8.8 STATEMENT OF PLAN INTEREST. During each Plan Year the Administrative
Committee shall provide each Participant with a statement of the Participant’s
interest under the Plan as of the close of the immediately preceding Plan Year.


26


--------------------------------------------------------------------------------




SECTION 9 —RETIREMENT BENEFITS

     Upon attainment of Normal Retirement Age, a Participant shall have a fully
vested and nonforfeitable right to his Account. The Participant shall be
entitled to the commencement of the payment of his benefits as soon as
practicable following the date on which he separates from service due to
attaining Normal Retirement Age. However, at such Participant’s request, the
payment of benefits may commence as soon as practicable following the close of
any subsequent Plan Year.



SECTION 10 — DEATH BENEFITS

(a) In General. If a Participant dies prior to receiving the entire
nonforfeitable amount credited to his Accounts, all such undistributed amounts
shall be paid to the Participant’s Beneficiary as soon as practicable following
the date on which the participant died. However, at such Beneficiary’s request,
the payment of benefits may commence as soon as practicable following the close
of any subsequent Plan Year. If there are two or more Beneficiaries, the
Participants’ Accounts shall be split into sub-accounts to reflect different
methods of distribution elected by the Beneficiaries.


(b) Married Participants. A Participant’s sole Beneficiary shall be his
surviving spouse, unless there is no surviving spouse or the surviving spouse
had consented in writing to the Participant’s designation of another
Beneficiary. Such written consent shall be signed by the surviving spouse and
witnessed by a member of the Administrative Committee or a notary public.
Written consent need not be obtained if the Participant established to the
satisfaction of the Administrative Committee that there is no spouse or the
spouse cannot be located. Any consent by a spouse (or establishment that consent
cannot be obtained) shall be limited to the specific Beneficiary designated by
the Participant, and shall be effective only with respect to such spouse.


(c) Beneficiary Designation. Each Participant may file with the Administrative
Committee a designation of Beneficiary to receive amounts payable under this
Plan upon his death. The designation may be changed from time to time by the
Participant, except that a married Participant may name a Beneficiary other than
his spouse only in accordance with Section 10(b), above. If no designation has
been filed, or all designated Beneficiaries have predeceased the Participant,
then the Participant shall be deemed to have designated the following as his
Beneficiaries and contingent Beneficiaries with priority in the following order:


(1) Surviving Spouse; then


(2) Surviving children equally; then


(3) Estate.


27


--------------------------------------------------------------------------------



(d) Identification of Beneficiary. If at, after or during the time when a
benefit is payable to any Beneficiary, the Administrative Committee, upon
request of the Trustee or at its own instance, mails by registered or certified
mail to the Beneficiary at the Beneficiary’s last known address a written demand
for his then address, or for satisfactory evidence of his continued life, or
both, and, if the Beneficiary shall fail to furnish the information to the
Administrative Committee within six (6) months from the mailing of the demand,
then the Administrative Committee shall distribute to the party next entitled
thereto under Section 10(c), above, as if the Beneficiary were then deceased.



SECTION 11 — PAYMENT OF ACCOUNT BALANCES ON ACCOUNT OF TERMINATION

11.1 DETERMINATION OF DISTRIBUTABLE ACCOUNT BALANCE.


(a) In General. If a Participant separates from service prior to Normal
Retirement Age for reasons other than Total and Permanent Disability or death,
he shall be entitled to the portion of his Accounts which is nonforfeitable. The
Administrative Committee shall distribute the entire nonforfeitable portion of
the Participant’s Accounts to such Participant in a lump sum as soon as
practicable following the date on which he separates from service.


(b) Consent to distribution. Effective for Plan Years beginning after August 5,
1997, if the nonforfeitable portion of a Participant’s Accounts exceeds $5,000,
no distribution shall be made pursuant to Section 11.1(a) above, unless the
Participant consents to such distribution, in writing. The consent of the
Participant shall be obtained, in writing, within the 90-day period ending on
the date of the distribution. The Administrative Committee shall notify the
Participant of the right to defer any distribution until his Normal Retirement
Age, which notification shall include a general description of the material
features of the optional forms of benefit available under the Plan, and shall be
provided no less than 30 days and no more than 90 days prior to the
distribution. However, if the Participant, after having received the
notification, affirmatively elects a distribution, such distribution may be made
immediately. The Participant’s consent shall not be required to the extent that
a distribution is required to satisfy Section 401(a)(9) and\or Section 415 of
the Code.


(c) Forfeitures. If a distribution is made (or deemed made) to the Participant
upon his separation from service pursuant to (a) or (b), above, the nonvested
portion of his accounts will be treated as a Forfeiture and, in the discretion
of the Administrative Committee, either applied to the payment of Plan expenses
as provided in Section 18.6, applied to the payment of future Employer
Contributions, or reallocated to other participants as provided in Section 8.1.
If a Participant separates from service and his nonforfeitable percentage, as
determined pursuant to Section 11.1(d), below, is 0%, he will be deemed to have
received a distribution of his Accounts as of his separation from service.


28


--------------------------------------------------------------------------------



  If the Accounts are not distributed to the Participant upon his separation
from service, the non-vested portion shall be maintained in a Forfeiture Account
and treated as a Forfeiture when the Participant incurs five (5) consecutive
One-Year Breaks in Service.


  If a Participant returns to employment with an Employer or a Related Company
after receiving (or having deemed to receive) distribution of the nonforfeitable
portion of his Accounts, but before incurring 5 consecutive One Year Breaks in
Service, the amount forfeited from his respective Accounts by reason of such
distribution (or deemed distribution)will be restored to his respective
Accounts, but only upon the Participant’s repayment of the amount previously
distributed. Such restoration will be made, first, out of Forfeitures occurring
in the year of restoration, second, out of Trust Fund earnings and, third, out
of Employer KSOP contributions. Upon such Participant’s subsequent Termination
Date, his Accounts will be paid in accordance with either paragraph (a) or (b)
of this Section, as applicable.


(d) Vesting Schedule. A Participant shall have a nonforfeitable right to the
amount credited to his Nonelective Contribution Account, his Matching
Contribution Account accumulated prior to August 20, 1992, and 75% of his
Matching Contribution Account accumulated on or after August 20, 1992 in
accordance with the following schedule:


Number of Years of Service

--------------------------------------------------------------------------------

Vested Percentage

--------------------------------------------------------------------------------

Less than 3 years    0% 3 years but less than 4 years  20% 4 years but less than
5 years  40% 5 years but less than 6 years  60% 6 years but less than 7 years
 80% 7 years or more 100%


  A Participant will have a 100% vested and nonforfeitable interest at all times
in his Elective Contribution Account and 25% of his Matching Contribution
Account accumulated on or after August 20, 1992. Notwithstanding the foregoing,
a Participant who is first employed after December 31, 1997 shall have a
nonforfeitable right to the amount credited to his Nonelective Contribution
Account and his Matching Contribution Account in accordance with the vesting
schedule contained in the first paragraph of this Section 11.1(d).


29


--------------------------------------------------------------------------------



  The balances in his KSOP Cash Account and KSOP Stock Account, if any, after
the foregoing multiplication, as at the Accounting Date coincident with or next
following the Termination Date (after all adjustments then required under the
Plan have been made), will become distributable to or for his benefit or, in the
case of his death, to or for the benefit of his Beneficiary, in accordance with
the provisions of Section 11.2.


(e) Vesting after Reemployment. Years of Service credited to a Participant prior
to incurring a One Year Break in Service who subsequently returns to employment
will not be taken into account for vesting purposes until the Participant has
completed a Year of Service after such break in service.


  In the case of a Participant, whether or not vested upon separation, all
service must be counted if the Participant returns prior to having 5 consecutive
One Year Breaks in Service. If the Participant has 5 or more consecutive One
Year Breaks in Service, all service (both pre-break and post-break) must be
counted in determining the vesting percentage in the post-break account balance
in either of two circumstances. First, when the participant has any vested
interest (i.e., at least 20%) at the time of his termination. Second, when the
number of years of service before the break exceed the number of consecutive
break in service years.


  For a nonvested participant, pre-break service must be counted in determining
percent vesting in post-break account balances unless the number of consecutive
break in service years equals or exceeds the greater of the number of years of
service before the break or 5. For a nonvested participant (just as for a vested
participant) post-break service is counted for the percent vesting in pre-break
account balances only where the number of consecutive break in service years is
less than 5.


  If a partially vested Participant returns to employment after receiving a
distribution of the vested portion of his Account, but before incurring 5
consecutive One Year Breaks in Service, and then subsequently again terminates
emplyment, the vested balances in his Forfeiture Accounts shall be determined by
multiplying those balances by the following:


x - y

--------------------------------------------------------------------------------

100% - y


  For purposes of the above formula, x equals the Participant’s vested
percentage on the date of his subsequent One Year Break in Service and y equals
the Participant’s vested percentage on the date of his prior termination of
employment.


30


--------------------------------------------------------------------------------



  If a Participant does not have a nonforfeitable right to any of his KSOP
Accounts on his Termination Date, then he will be deemed to be cashed out of his
KSOP Accounts as of his Termination Date.


11.2 MANNER OF MAKING PAYMENTS. Distribution will be made, to or for the benefit
of the Participant or, in the case of the Participant’s death, his Beneficiary,
by either, or a combination of, the following methods:


(a) By payment in a lump sum, or


(b) By payment in a series of substantially equal annual installments over a
period not to exceed the Participant’s life expectancy.


11.3 TIME FOR DISTRIBUTION.


(a) In General. Unless the Participant otherwise elects, distribution of the
portion of the Participant’s Accounts attributable to shares of Company Stock
shall commence not later than one year after the close of the Plan Year:


(1) in which the Participant separates from service by reason of the attainment
of Normal Retirement Age, Total and Permanent Disability, or death; or


(2) which is the fifth Plan Year following the Plan year in which the
Participant otherwise separates from service, except that this paragraph (2)
shall not apply if the Participant is reemployed by the Employer before
distribution is required to begin under this paragraph (2).


(b) Exception for Acquisition Loan. Subsection (a) shall not apply to any shares
of Company Stock acquired with the proceeds of an Acquisition Loan until the
close of the Plan Year in which such Acquisition Loan is repaid in full.


(c) Installment Payments. Unless the Participant elects otherwise, a
distribution required under subsection (a) shall be in substantially equal
periodic payments (not less frequently than annually) over a period not longer
than the greater of:


(1) five years, or


31


--------------------------------------------------------------------------------



(2) in the case of a Participant the balances of whose KSOP Stock Account is in
excess of $500,000, five years plus one additional year (but not more than five
additional years for each $100,000 or fraction thereof by which such balance
exceeds $500,000.


  The dollar amounts set forth in paragraph (2), above, shall be adjusted in
accordance with adjustments prescribed by the Secretary of the Treasury.


(d) Distribution of Company Stock. Distribution of a Participant’s vested KSOP
Stock Accounts will be made in whole shares of Company Stock, cash or a
combination of both, as determined by the Administrative Committee; provided,
however, that the Administrative Committee shall notify the Participant of his
right to demand distribution of his vested KSOP Stock Account balance entirely
in whole shares of Company Stock (with the value of any fractional share paid in
cash). However, effective for Plan Years beginning after December 31, 1997, a
Participant shall have no right to receive a distribution of any portion of his
Accounts in Company Stock if there is in effect an election by the Company to be
an S corporation under Code Section 1362(a).


(e) Age 70½ Distribution Date. Notwithstanding any provision in this Section
11.3 to the contrary, distribution of a Participant’s KSOP Accounts shall
commence not later than the Required Beginning Date. If a Participant’s interest
is to be distributed in other than a single sum, the following minimum
distribution rules shall apply on or after the Required Beginning Date:


(1) If a Participant’s benefit is to be distributed over (i) a period not
extending beyond the life expectancy of the Participant or the joint life and
last survivor expectancy of the Participant and the Participant’s designated
beneficiary, or (ii) a period not extending beyond the life expectancy of the
designated beneficiary, the amount required to be distributed for each calendar
year, beginning with distributions for the first distribution calendar year,
must at least equal the quotient obtained by dividing the Participant’s benefit
by the applicable life expectancy.


(2) The minimum distribution required for the Participant’s first distribution
calendar year must be made on or before the Participant’s Required Beginning
Date. The minimum distribution for other calendar years, including the minimum
distribution for the distribution calendar year in which the Participant’s
Required Beginning Date occurs, must be made on or before December 31 of that
distribution calendar year.


32


--------------------------------------------------------------------------------



(3) Notwithstanding the foregoing, any active Participant (other than a
five-percent owner) attaining age 70 ½ on or after calendar year 1995 may
request and receive an annual in-service distribution equal to the amount
calculated under Section 11.3(e)(1) as if a minimum distribution were otherwise
required.


(f) Distributions to Beneficiary upon Death. Notwithstanding the provisions of
paragraphs (b) and (c) above, distributions upon the death of a Participant
shall be made in accordance with the following requirements and shall otherwise
comply with section 401(a)(9) of the Code and any regulations issued thereunder.
If a Participant dies before his distribution has commenced, distribution of his
Accounts to his Beneficiary shall commence not later than the earlier of:


(1) one year after the date the Participant died, or


(2) if the Beneficiary is the surviving spouse, the latter of one year after the
Participant’s death or the date the Participant would have attained age 70½,


  and shall be completed within five years after the Participant’s death.


11.4 FACILITY OF PAYMENT. Notwithstanding the provisions of this Section 11, if,
in the opinion of the Administrative Committee a Participant or other person
entitled to benefits under the Plan is under a legal disability or is in any way
incapacitated so as to be unable to manage his financial affairs, the
Administrative Committee may, until a claim is made by a conservator or other
person legally charged with the care of his person or of his estate, direct the
Trustee to make payment to a relative or friend of such person for his benefit.
Thereafter, any benefits under the Plan to which such Participant or other
person is entitled shall be paid to such conservator or other person legally
charged with the care of his person or his estate, which shall then fully
discharge the obligation of the Trustee to pay benefits under the Plan with
respect to such Participant.


11.5 INTERESTS NOT TRANSFERABLE. The interests of Participants and other persons
entitled to benefits under the Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily assigned, alienated or
encumbered, except as otherwise provided in Section 11.8.


11.6 ABSENCE OF GUARANTY. Neither the Trustee, the Administrative Committee nor
the Employers in any way guarantee the Trust Fund from loss or depreciation. The
Employers do not guarantee any payment to any person. The liability of the
Trustee to make any payment is limited to the available assets of the Trust
Fund.


11.7 MISSING PARTICIPANTS OR BENEFICIARIES. Each Participant and each designated
Beneficiary must file with the Administrative Committee from time to time in
writing his post office address and each change of post office address. Any
communication, statement or notice addressed to a Participant or designated
Beneficiary at his last post office address filed with the Administrative
Committee, or if no address is filed with the Administrative Committee then, in
the case of a Participant, at his last post office address as shown on the
Employers’ records, will be binding on the Participant and his designated
Beneficiary for all purposes of the Plan. The Employers, the Administrative
Committee, and the Trustee are not required to search for or locate a
Participant or designated Beneficiary.


33


--------------------------------------------------------------------------------



11.8 QUALIFIED DOMESTIC RELATIONS ORDER. In addition to payments made under
Section 11 on account of a Participant’s termination of employment, payments may
be made to an Alternate Payee (as defined below) prior to, coincident with, or
after a Participant’s termination of employment if made pursuant to a Qualified
Domestic Relations Order. A distribution to an Alternate Payee may be made out
of a Participant’s Accounts on a date coincident with the Participant’s
“earliest retirement age”, defined as the earlier of (i) the date on which the
Participant is entitled to a distribution under the Plan, or (ii) the later of
(A) the date the Participant attains age 50, or (B) the earliest date on which
the Participant could begin receiving benefits under the Plan if he had
separated from service. In addition, this Plan specifically authorizes
distributions to an Alternate Payee under a Qualified Domestic Relations Order
prior to the Participant’s attainment of the earliest retirement age (as defined
above and in section 414(p) of the Code) but only if (1) the order specifies
distribution at the earlier date or permits an agreement between the Plan and
the Alternate Payee authorizing an earlier distribution; and (2) the Alternate
Payee consents to a distribution prior to the Participant’s earliest retirement
age if the present value of the Alternate Payee benefits under the Plan exceeds
$5,000. Nothing in this Section 11.8 shall provide a Participant with a right to
receive a distribution at a time not otherwise permitted under the Plan, nor
shall it provide the Alternate Payee with a right to receive a form of payment
not permitted under the Plan.


  The Administrative Committee shall establish reasonable procedures to
determine the qualified status of domestic relations orders and to determine
distributions under such qualified orders. Any expenses incurred by the
Administrative Committee in determining the status of domestic relations orders
or administering a qualified order shall be charged to the Accounts of the
Participant to whom such order relates. The Administrative Committee may, in its
sole discretion, establish and maintain a segregated account for each Alternate
Payee. The term “Alternate Payee” means any spouse, former spouse, child or
other dependent of a Participant who is recognized by a Qualified Domestic
Relations Order as having a right to receive all, or a portion of, the benefits
payable under the Plan with respect to the Participant.


11.9 PRE-RETIREMENT DIVERSIFICATION RIGHTS.Any Qualified Participant shall have
the right to make an election to direct the Plan as to investment of his KSOP
Stock Account. Such a Qualified Participant may elect within 90 days after the
close of each Plan Year in the Qualified Election Period to diversify 25% of his
KSOP Stock Account, less any amount to which a prior election applies. In the
case of the last year to which an election applies, 50% shall be substituted for
25%. If the Fair Market Value of the Company Stock in a Qualified Participant’s
KSOP Stock Account is $500 or less as of the Accounting Date immediately
preceding the first day of any Qualified Election Period, then such Qualified
Participant shall not be entitled to an election under this Section 11.9 for
that Qualified Election Period.


34


--------------------------------------------------------------------------------



  The Plan may satisfy the requirements of this Section 11.9 by offering at
least three (3) investment options to the Qualified Participant. In addition, if
the Qualified Participant consents, the Plan may distribute the portion of the
KSOP Stock Account covered by the election to the Qualified Participant within
the 90 day period after the election is made.



SECTION 12 — VOTING OF COMPANY STOCK

     For any Plan Year in which the Company has a class of securities registered
under section 12 of the Securities Exchange Act of 1934, each Participant (or,
in the event of his death, his Beneficiary) shall have the right to direct the
Trustee as to the manner in which whole and partial shares of Company Stock
allocated to his KSOP Stock Account as of the record date are to be voted on
each matter brought before an annual or special shareholders’ meeting. Before
each such meeting of shareholders, the Trustee shall furnish to each Participant
(or Beneficiary) a copy of the proxy solicitation material, together with a form
requesting directions on how such shares of Company Stock allocated to such
Participant’s KSOP Stock Account shall be voted on each matter. Upon timely
receipt of such directions, the Trustee shall on each such matter vote as
directed the number of shares (including fractional shares) of Company Stock
allocated to such Participant’s KSOP Stock Account, and the Trustee shall have
no discretion in such matter. The directions received by the Trustee from
Participants shall be held by the Trustee in confidence and shall not be
divulged or released to any person, including officers or employees of any
Employer. The Trustee shall vote allocated shares for which it has received no
direction and unallocated shares in accordance with the fiduciary standards of
Title I of ERISA.

     For any Plan Year in which the Company does not have a class of securities
registered under section 12 of the Securities Exchange Act of 1934, all Company
Stock in the Trust shall be voted by the Trustee in such manner as it shall
determine in its sole direction. However, with respect to any corporate matter
which involves the voting of Company Stock as to the approval or disapproval of
any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or such similar transactions as may be prescribed in the Code or
regulations promulgated thereunder, each Participant will be entitled to direct
the Trustee as to the exercise of any voting rights attributable to shares of
Company Stock then allocated to his KSOP Stock Account, but only to the extent
required by sections 401(a)(22) and 409(e)(3) of the Code and the regulations
promulgated thereunder. In that event, the Trustee shall vote allocated shares
for which it has received no direction and unallocated shares in accordance with
the fiduciary standards of Title I of ERISA.

35


--------------------------------------------------------------------------------




SECTION 13 — RIGHTS, RESTRICTIONS AND OPTIONS ON COMPANY STOCK

13.1 RIGHT OF FIRST REFUSAL. Subject to the provisions of the last sentence of
this Section 13.1, shares of the Company Stock distributed by the Trustee shall
be subject to a “Right of First Refusal”. The Right of First Refusal shall
provide that, prior to any subsequent transfer, such Company Stock must first be
offered in writing to the Company and, if then refused by the Company, to the
Trustee, at the then Fair Market Value, as determined by an Independent
Appraiser (as defined in section 401(a)(28) of the Code). A bona fide written
offer from an independent prospective buyer shall be deemed to be the Fair
Market Value of such Company Stock for this purpose unless the value per share,
as determined by the Independent Appraiser as of the most recent Accounting
Date, is greater. The Company and the Trustee shall have a total of 14 days
(from the date the Company receives the offer) to exercise the Right of First
Refusal on the same terms offered by the prospective buyer. A Participant (or
Beneficiary) entitled to a distribution of Company Stock may be required to
execute an appropriate stock transfer agreement (evidencing the Right of First
Refusal) prior to receiving a certificate for Company Stock. No Right of First
Refusal shall be exercisable by reason of any of the following transfers:


(a) the transfer upon the death of a Participant or Beneficiary of any shares of
Company Stock to his legal representatives, heirs and legatees, provided,
however, that any proposed sale or other disposition of any such shares by any
legal representative, heir or legatee shall remain subject to the Right of First
Refusal;


(b) the transfer by a Participant or Beneficiary in accordance with the Put
Option pursuant to Section 13.2 below; or


(c) the transfer while the Company Stock is listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, or
quoted on a system sponsored by a national securities association registered
under Section 15A(b) of the Securities Exchange Act of 1934.


13.2 PUT OPTION. In the event Company Stock is not “publicly traded” within the
meaning of 26 CFR Section 54.4975-7(b)(1)(iv), the Company shall issue a “Put
Option” to each Participant or Beneficiary receiving a distribution of Company
Stock from the Plan. The Put Option shall permit the Participant or Beneficiary
to sell such Company Stock at its then Fair Market Value, as determined by an
Independent Appraiser, to the Company, at any time during the 60 day period
commencing on the date the Company Stock was distributed to the recipient and,
if not exercised within that period, the Put Option will temporarily lapse. Upon
the close of the Plan Year in which such temporary lapse of the Put Option
occurs, the Independent Appraiser shall determine the value of the Company
Stock, and the Trustee shall notify each distributee who did not exercise the
initial Put Option prior to its temporary lapse in the preceding Plan Year of
the revised value of the Company Stock. The time during which the Put Option may
be exercised shall recommence on the date such notice or revaluation is given
and shall permanently terminate 60 days thereafter. The Trustee may be permitted
by the Company to purchase Company Stock put to the Company under a Put Option.
At the option of the Company or the Trustee, as the case may be, the payment for
Company Stock sold pursuant to a Put Option shall be made in the following
forms:


36


--------------------------------------------------------------------------------



(a) if the Company Stock was distributed as part of a total distribution (that
is, a distribution within one taxable year of a Participant of the balance of
the credit of his KSOP Accounts), then payments may be made in substantially
equal annual installments commencing within 30 days from the date of the
exercise of the Put Option and over a period not exceeding 5 years, with
interest payable at a reasonable rate (as determined by the Company) on any
unpaid installment balance, with adequate security provided, and without penalty
for any prepayment of such installments; or


(b) if a Participant or Beneficiary exercises a Put Option on a distribution of
Company Stock made to him in periodic payments (in accordance with Section
11.3(c), then the payment for such Company Stock may be made in a lump sum no
later than 30 days after such Participant exercises the Put Option.


  The Trustee on behalf of the Trust may offer to purchase any shares of Company
Stock (which are not sold pursuant to a Put Option) from any former Participant
or Beneficiary at any time in the future, at their then fair market value.


13.3 SHARE LEGEND. Shares of Company Stock held or distributed by the Trustee
may include such legend restrictions on transferability as the Company may
reasonably require in order to assure compliance with applicable Federal and
State securities laws.


13.4 NONTERMINABLE RIGHTS.The provisions of this Section 13 shall continue to be
applicable to shares of Company Stock even if the Plan ceases to be an Employee
Stock Ownership within the meaning of section 4975(e)(7) of the Code.



SECTION 14 — HARDSHIP LOANS

The Administrative Committee may, upon written application of the Participant,
authorize a loan or loans to the Participant subject to the following:

37


--------------------------------------------------------------------------------



(a) Purpose. Loans will be permitted only for purposes described in 26 CFR
Section 1.401(k)-1(d)(2), which establish standards deemed to satisfy the
hardship condition for distribution of Elective Contributions. Specifically,
these purposes are:


(i) extraordinary expenses for medical care previously incurred by the
Participant, the Participant’s spouse, or any dependents of the Participant, or
necessary for these persons to obtain medical care; or


(ii) costs directly related to the purchase of a principal residence for the
Participant, excluding mortgage payments; or


(iii) payment of tuition, related educational fees, and room and board expenses,
for the next 12 months of post-secondary education for the Participant, or the
Participant’s spouse, children, or dependents; or


(iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence.


(b) Maximum Limits. Loans will be limited to the lesser of:


(i) ½ of the value of the Participant’s nonforfeitable Account balance, or


(ii) $50,000 reduced by the maximum outstanding loan balance (if any) during the
12-month period ending on the day before the loan is taken.


(c) Availability. Loans must be available to all Participants on a reasonably
equitable basis and the availability shall be communicated to all Participants.
Loans shall not be made available to Highly Compensated Employees in an amount
greater than that made available to other employees.


(d) Interest Rate. A reasonable rate of interest shall be charged on each loan.
What is reasonable depends on factors such as the amount of loan, adequacy of
security, duration of loan, repayment schedule, current market conditions,
variable or fixed rate of interest, what is customary in similar arm’s length
transactions in the community, and other economic and time factors.


38


--------------------------------------------------------------------------------



(e) Schedule of Loan Payments. Loan agreements shall provide for repayment
within five (5) years from the date of the loan, except when a loan is used to
purchase a residence in which the period of repayment shall not exceed fifteen
(15) years.


(f) Other Rules:


  (1) All plans of all related businesses are to be combined for purposes of
maximum limits on loans.


  (2) All loans must be evidenced by a written loan agreement signed by all
relevant parties to the loan and evidenced by a promissory note of the borrower
where the borrower personally guarantees the repayment of the loan and secures
the loan on the Participant’s account balance.


  (3) A Participant’s spouse must consent in writing for a Participant to use
any part of their account balance as security for the loan. Spousal consent
shall be obtained no earlier than the beginning of the 90-day period ending on
the date the loan is made. The consent must acknowledge the effect of the loan
and must be witnessed by a plan representative or notary public. The consent is
binding with respect to the loan for which it is given. A new consent shall be
required if the loan is revised, renegotiated, renewed or extended.


  (4) The loan document must provide for payments to be made at least monthly,
in a level amount, which will fully amortize the loan over its duration.


  (5) The Trustee may provide for loans to be considered an investment of the
borrower’s account. The Trustee shall act consistently in making this
determination.


  (6) Any loan outstanding at the time a Participant receives a distribution
shall be repaid by offsetting the balance due (plus accrued interest and any
costs) against the amount to be distributed.


  (7) The Trustee may charge a reasonable fee for processing any loan, which fee
shall be charged against the Participant’s account.


  (8) Loans shall not be made in amounts less than $1,000.



SECTION 15 — THE ADMINISTRATIVE COMMITTEE

15.1 APPOINTMENT AND AUTHORITY. The Administrative Committee referred to in
Section 1.2 shall be appointed by the Board of Directors of the Company. Except
as otherwise specifically provided in this Section 15, the Administrative
Committee shall have the following powers, rights and duties in addition to
those vested in it elsewhere in the Plan:


39


--------------------------------------------------------------------------------



(a) To adopt such rules of procedure and regulations as, in its opinion, may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan;


(b) To enforce the Plan in accordance with its terms and with such applicable
rules and regulations as may be adopted by the Administrative Committee;


(c) To determine all questions arising under the Plan, including the power to
determine the rights or eligibility of employees or Participants and their
Beneficiaries and their respective benefits, and to remedy ambiguities,
inconsistencies or omissions;


(d) To give such directions to the Trustee with respect to the Trust Fund as may
be provided in the Trust Agreement, including the depositories which have been
designated by the Board, which must be an incorporated Federally insured bank or
trust company;


(e) To maintain and keep adequate books, records and other data as shall be
necessary to administer the Plan, except those that are maintained by the
Company of the Trustee, and to meet the disclosure and reporting requirements of
ERISA;


(f) To direct all payments of benefits under the Plan;


(g) To establish an investment policy and objective for the Plan;


(h) To be agent for the service of legal process on behalf of the Plan;


(i) To execute any documents on behalf of the Administrative Committee, in which
event the Administrative Committee shall notify the Trustee in writing of such
action;


(j) To perform any other acts necessary or appropriate to the administration of
the Plan and the discharge of its duties.


  The certificate of a Administrative Committee member that the Administrative
Committee has taken or authorized any action shall be conclusive in favor of any
person relying on the certificate.


15.2 DELEGATION BY ADMINISTRATIVE COMMITTEE. The Administrative Committee may
establish procedures for allocation of fiduciary responsibilities and delegation
of fiduciary responsibilities to persons other than named fiduciaries; however,
the delegation of the power to manage or control Plan assets may only be
delegated to an Investment Manager, as defined in section 3(38) of ERISA. In
exercising its authority to control and manage the operation and administration
of the Plan, the Administrative Committee may employ agents and counsel (who may
also be employed by or represent any Employer) and to delegate to them such
powers as the Administrative Committee deems desirable. Any such delegation or
appointment shall be in writing. The writing contemplated by the foregoing
sentence shall fully describe the advice to be rendered or the functions and
duties to be performed by the delegate.


40


--------------------------------------------------------------------------------



15.3 UNIFORM RULES. In managing the Plan, the Administrative Committee will
uniformly apply rules and regulations.


15.4 INFORMATION TO BE FURNISHED TO ADMINISTRATIVE COMMITTEE. The Employers
shall furnish the Administrative Committee such data and information as may be
required. The Administrative Committee shall be entitled to rely on any
information furnished by the Company that is needed for calculation of benefits
due under the Plan, or any matters relating to administration of the Plan. A
Participant, surviving spouse, or other person entitled to benefits under the
Plan must furnish to the Administrative Committee such evidence, data or
information as the Administrative Committee considers desirable to carry out the
Plan. Any benefits under the Plan may be conditional upon the prompt submission
of such information. Any adjustment by the Administrative Committee by reason of
a misstatement of age or lack of information will be made in a manner the
Administrative Committee deems equitable.


15.5 ADMINISTRATIVE COMMITTEE’S DECISION FINAL. To the extent permitted by law,
any interpretation of the Plan and any decision on any matter within the
discretion of the Administrative Committee (such as eligibility for
participation and the timing and amount of benefit payments) made by the
Administrative Committee in good faith is binding on all persons. A misstatement
or other mistake of fact shall be corrected when it becomes known, and the
Administrative Committee shall make such adjustment on account thereof as they
consider equitable and practicable.


15.6 EXERCISE OF ADMINISTRATIVE COMMITTEE’S DUTIES. Notwithstanding any other
provision of the Plan, the Administrative Committee members shall discharge
their duties hereunder solely in the interests of the Participants and other
persons entitled to benefits under the Plan, and:


(a) for the exclusive purpose of providing benefits to Participants and other
persons entitled to benefits under the Plan;


(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a alike character and
with like aims; and


41


--------------------------------------------------------------------------------



(c) in accordance with the documents and instruments governing the Plan insofar
as they are consistent with ERISA.


15.7 REMUNERATION AND EXPENSES. No remuneration shall be paid to a
Administrative Committee member as such. However, the reasonable expenses of a
Administrative Committee incurred in the performance of an Administrative
Committee function shall be reimbursed by the Employers.


15.8 INDEMNIFICATION OF THE ADMINISTRATIVE COMMITTEE. To the extent permitted by
applicable law, any person or entity appointed by the Board of Directors to
serve as an Administrative Committee member shall be indemnified by the Company
against any and all liabilities, settlements, losses, costs, and expenses
(including reasonable legal fees and expenses) of whatever kind and nature which
may be imposed on, incurred by or asserted against the Administrative Committee
or its members by reason of the performance or nonperformance of a
Administrative Committee function if, in the opinion of the Board of Directors
of the Company, such action was not dishonest or in willful violation of the law
or regulations under which such liability, loss, cost, or expense arose.
Furthermore, the Company agrees to indemnify the Administrative Committee
members against any liability imposed as a result of a claim asserted by any
person or persons under Federal or state law where the Administrative Committee
acts in good faith or in reliance on a written direction or certification of the
Company. The foregoing right of indemnification shall be in addition to other
rights the members have by law or by reason of insurance coverage of any kind.
The Company may, at its own expense, settle any claim asserted or proceeding
brought against any member of the Administrative Committee when such settlement
appears to be in the best interests of the Company. If the Company obtains
fiduciary liability insurance to protect the Administrative Committee or any of
its members, the provisions of this Section 15.8 shall be applicable only to the
extent that such insurance coverage is insufficient.


15.9 RESIGNATION OR REMOVAL OF ADMINISTRATIVE COMMITTEE MEMBER. Any person or
entity appointed as a Committee member may resign at any time by delivering
their written resignation to the Company. The Company, at its discretion, may
immediately remove any or all of the Committee members with or without cause
upon delivery of written notice to them.


15.10 APPOINTMENT OF SUCCESSOR COMMITTEE. The Board will promptly fill any
vacancy in the membership of the Committee and shall give prompt written notice
thereof to the other Employers and the Trustee.


15.11 INTERESTED PERSON. A fiduciary may not decide or determine any matter or
question concerning his own benefits under the Plan or as to how they are to be
paid to him unless such decision should be made by him under the Plan if he were
not a member of the Committee, except when such decision applies to all
Participants similarly. If a person is disqualified to act, the Company may
appoint a temporary member to exercise the powers of the interested person
concerning the matter as to which he is disqualified, or the remaining Committee
members may act without the appointment of a new Committee member.


42


--------------------------------------------------------------------------------



15.12 CLAIMS PROCEDURE. Any Participant or Beneficiary who disputes the
Administrative Committee’s determination of the benefits due to him under the
Plan may file a claim with the Administrative Committee. A claim must be in
writing, in a form which gives the Administrative Committee reasonable notice of
the claim, and authorizes the Administrative Committee to take all steps
necessary to determine the validity of the claim and to facilitate the payment
of any benefits to which the claimant is entitled. The Administrative Committee
will, if reasonably possible, decide whether to grant or to deny a claim within
ninety (90) days after it is filed. If a longer period is needed, the
Administrative Committee will, no later than the last day of the ninety (90) day
period, notify the claimant of the extension of time and the reasons why it is
needed. A decision must then be rendered within ninety (90) days after the
claimant was notified of the extension. If the Administrative Committee does not
act within the time specified by this Section 15.12, the claim is automatically
denied, and the claimant may appeal in accordance with this Section 15.12. If
the Administrative Committee determines that a claim should be denied, it will
give the claimant written notice of denial. This notice must be written in a
manner calculated to be understood by the claimant, state specific reasons for
denying the claim, citing the provisions of the Plan on which the denial is
based, explain the procedure for reviewing the Administrative Committee’s
decision, and if the claim is denied because the Administrative Committee lacks
adequate information to reach a decision, state what information is needed to
make a decision possible and why it is needed. If a claim is denied, the
claimant may appeal to the Company. His appeal must be submitted in writing to
the Company no later than sixty (60) days after the earlier of the date on which
he receives notice of denial or the expiration of the period within which the
Company is required to make a decision. The claimant or his representative may
submit any documents or written arguments that he desires in support of his
claim, and the Company may, but is not required to, hold a hearing on the claim.
The Company will, if reasonably possible, decided the claimant’s appeal within
sixty (60) days after it is filed. If a longer period is needed, the Company
will, no later than the last day of the sixty (60) period, notify the claimant
of the extension of time and the reasons why it is needed. A decision must then
be rendered within sixty (60) days after the claimant was notified of the
extension. If the Company does not act within the time specified by this Section
15.12, the appeal is automatically denied. If the Company determines that an
appeal should be denied, it must give the claimant written notice of the denial
in the same manner as required on initial denial of the claim by the Company.


43


--------------------------------------------------------------------------------




SECTION 16 — AMENDMENT AND TERMINATION

16.1 AMENDMENT. While the Employers expect and intend to continue the Plan, the
Company must reserve and reserves the right, subject to the provisions of
Section 1.3, to amend the Plan at any time, except as follows:


(a) the duties and liabilities of the Trustee cannot be substantially changed
without their consent; and


(b) no amendment shall reduce a Participant’s benefits to less than the amount
such Participant would be entitled to receive if such Participant had resigned
from the employ of all of the Employers and Related Companies on the date of the
amendment.


16.2 TERMINATION. The Plan will terminate as to all of the Employers on any day
specified by the Company. The Plan will terminate as to any Employer on the
first to occur of the following:


(a) the date it is terminated by that Employer if 30 days’ advance written
notice is given to the Trustee,


(b) the date that Employer’s contributions under the Plan are completely
discontinued;


(c) the date that the Employer is judicially declared bankrupt under Chapter 7
of the U.S. Bankruptcy Code;


(d) the dissolution, merger, consolidation or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, subject to the provisions of Section 16.3, with the consent of the
Company, in any event such arrangements may be made whereby the Plan will be
continued by any successor to that Employer or substituted for that Employer
under the Plan.


16.3 MERGER AND CONSOLIDATION OF PLAN, TRANSFER OF PLAN ASSETS. In the case of
any merger or consolidation with, or transfer of assets and liabilities to, any
other plan, provisions shall be made so that each Participant in the plan on the
date thereof, if the Plan then terminated, would receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit which he would have been entitled to receive immediately prior to
the merger, consolidation or transfer, if the Plan had then terminated.


16.4 VESTING AND DISTRIBUTION ON TERMINATION AND PARTIAL TERMINATION. On
termination of the Plan in accordance with the provisions of Section 16.2 or on
partial termination of the Plan by operation of law, the date of termination or
partial termination, as the case may be, will be an Accounting Date and, after
all adjustments then required under the Plan have been made, each affected
employee’s benefits will be nonforfeitable. If, on termination of the Plan, a
Participant remains an employee of an Employer or a Related Company, the amount
of the Participant’s benefits may be retained in the Trust until after the
Participant’s termination of employment with the Employers and the Related
Companies and shall be paid to such Participant or, in the event of the
Participant’s death, to the Beneficiary thereof in a lump sum. The benefits
payable to a Participant whose employment with the employers and Related
Companies is terminated coincident with the termination of the Plan (and the
benefits payable to an affected employee on partial termination of the Plan)
shall be paid to the Participant or, in the event of the Participant’s death, to
the Beneficiary thereof in a lump sum. All appropriate accounting provisions of
the Plan will continue to apply until the benefits of all affected persons have
been distributed to them.


44


--------------------------------------------------------------------------------



16.5 NOTICE OF AMENDMENT, TERMINATION OR PARTIAL TERMINATION. Affected
Participants will be notified of an amendment, termination or partial
termination of the Plan as required by law.



SECTION 17 — TOP HEAVY PROVISIONS

     The Plan will be a “top-heavy Plan” if, as of the last day of the Plan year
or, as of the day next preceding the beginning of any later Plan Year (the
“Determination Date”) and determined in accordance with the provisions of
section 416(g) of the Code, the aggregate present value of the accrued benefits
and account balances of all “Key Employees” (within the meaning of section
416(i) of the Code) and their Beneficiaries exceeds sixty percent (60%) of the
aggregate present value of the accrued benefits and account balances of all
Participants and Beneficiaries. The aggregate present value of the accrued
benefits and account balances of a Participant who has not performed any
services for an Employer or a Related Company during the five year period ending
on the Determination Date shall not be taken into account. The term “Aggregation
Group” shall include each plan of an Employer or Related Company which includes
a Key Employee and each Plan of the Employer or related company (including a
plan terminated during the 5 preceding years) which allows the Plan to meet the
requirements of sections 401(a)(4) or 410 of the Code and may include any other
plan of an Employer or Related Company, if the Aggregation Group would continue
to meet the requirements of sections 401(a)(4) and 410 of the Code.

     If the Plan is a top-heavy plan, effective as of the first day of the Plan
Year, Section 4 will automatically be amended to provide that the aggregate
amount of Employer Contributions allocated in each Plan Year to the KSOP Stock
Account and the KSOP Cash Account of each Participant who is not a Key Employee
(within the meaning of section 416(i)(1) of the Code), and who is employed by
the Employer as of the last day of the Plan Year, may not be less than the
lesser of:

45


--------------------------------------------------------------------------------



(1) three percent of his Adjusted Compensation for the Plan Year; or


(2) a percentage of his Adjusted Compensation equal to the largest percentage
obtained by dividing the sum of the amount credited to the KSOP Stock Account
and the KSOP Cash Account of any Key Employee by that Key Employee’s Adjusted
Compensation.


If the Plan is a top-heavy plan, effective as of the first day of the Plan Year,
Section 11.1(d) will be modified as to all Participants who performed an Hour of
Service during such Plan Year to provide as follows:


Number of Years of Service

--------------------------------------------------------------------------------

Vested Percentage

--------------------------------------------------------------------------------

Less than 2 years    0% 2 years but less than 3 years  20% 3 years but less than
4 years  40% 4 years but less than 5 years  60% 5 years but less than 6 years
 80% 6 years or more 100%


     Effective for plan years beginning prior to January 1, 2000, if the Plan is
a top-heavy plan, then “1.0” shall be substituted for “1.25” in the denominator
of the Defined Contribution Fraction and the Defined Benefit Fraction as they
are defined in Section 8.4(d).

     The preceding provisions will remain in effect for the period in which the
Plan is top-heavy. If, for any particular years thereafter, the Plan is no
longer top-heavy, the Company may amend or delete such provisions from the Plan,
except that the vesting schedule described in this Section 17 may not be made
less favorable for any Participant who has completed three or more years of
Service, and no amendment may cause any previously vested portion of any Account
balance to become forfeitable.



SECTION 18 — MISCELLANEOUS

18.1 APPLICABLE LAWS. The Plan shall be construed and administered according to
the laws of the state of Texas, to the extent that such laws are not preempted
by the laws of the United States of America.


18.2 GENDER AND NUMBER. Where the context permits, words in any gender shall
include any other gender, words in the singular shall include the plural, and
the plural shall include the singular.


18.3 NOTICES. Any notice or document required to be filed with the
Administrative Committee or Trustee under the Plan will be properly filed if
delivered or mailed by registered mail, postage prepaid, to the Administrative
Committee or Trustee in care of the Company at its principal executive offices.
Any notice required under the Plan may be waived in writing by the person
entitled to notice.


46


--------------------------------------------------------------------------------



18.4 EVIDENCE. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.


18.5 ACTION BY EMPLOYER. Any action required or permitted to be taken by an
Employer under the Plan shall be by resolution of its Board of Directors or by a
person or person authorized by its Board of Directors.


18.6 EXPENSES. All proper charges and expenses incurred by the Administrative
Committee or the Trustee in the administration of the Plan and Trust may be paid
by the Employer, or at its election at any time or from time to time, may be
charged against the assets of the Trust, but until so paid shall constitute a
charge upon the assets of the Trust.


18.7 QUALIFIED MILITARY SERVICE. If any Employee or Participant acquires rights
under chapter 43 of title 38, United States Code, resulting from qualified
military service, then the following rules shall apply to such Employee or
Participant:


1. Any Employer contribution on behalf of such Participant shall not be subject
to any otherwise applicable limitation contained in code Section 402(g), 402(h),
403(b), 404(a), 404(h), 408, 415, and 457, and shall not be taken into account
in applying such limitations to other contributions or benefits under such plan
or any other plan, with respect to the year in which the contribution is made;


2. such contribution shall be subject to the aforementioned limitations with
respect to the year to which the contribution relates (in accordance with rules
prescribed by the secretary);


3. The Participant may make additional elective deferrals during the period
which begins on the date of reemployment of such Employee with the Employer and
has the same length as the lesser of (i)the product of 3 and the period of
qualified military service which resulted in such rights, and (ii) 5 years;


4. If the Plan suspends the obligation to repay any loan made to a Participant
from the Plan for any part of any period during which such Employee is
performing service in the uniformed services (as defined in chapter 43 of title
38, United States Code), whether or not qualified military service, such
suspension shall not be taken into account for purposes of Section 72(p),
401(a), or 4975(d)(1);


47


--------------------------------------------------------------------------------



5. An individual reemployed under such chapter is treated with respect to the
plan as not having incurred a break in service with the Employer by reason of
such individual’s period of qualified military service.


6. Each period of qualified military service served by an individual is, upon
reemployment under such chapter, deemed with respect to the Plan to constitute
service with the Employer for the purpose of determining the nonforfeitability
of the individual’s account balance and for the purposes of determining
contribution allocations.


7. An individual reemployed under such chapter is entitled to contribution
allocations that are conditioned on the making of elective contributions only to
the extent such individual makes such matching contributions within the period
beginning with the date of reemployment and continuing for 3 times the period of
qualified military service (but not greater than 5 years.)


     IN WITNESS WHEREOF, the undersigned officers of the Employers, duly
authorized, have formally adopted this Plan on the 18TH day of December, 2001.


GUARANTY BANCSHARES, INC.


By: /s/ Bill G. Jones
——————————————

As Its: Chairman of the Board



GUARANTY BANK


By: /s/ Arthur B. Scharlach, Jr.
——————————————

As Its: President


48
